Citation Nr: 1441052	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  09-39 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an initial disability evaluation in excess of 70 percent from October 20, 2004, to April 1, 2008 (excluding a period of hospitalization from January 2008 through March 2008 for which a temporary total evaluation has been assigned) for posttraumatic stress disorder (PTSD), to include a claim for a total rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran apparently had active service from February 1963 to August 1963 and from January 1964 to October 1965.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the Buffalo, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).  The appeal was remanded by the Board in April 2011.  

The Veteran's claim for service connection for PTSD and for the highest available initial rating for PTSD, together with his formal claim for TDIU and his testimony that he lost his employment and income as a result of service-connected PTSD, requires that the Board infer a claim for total disability from the date of onset of unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As such, the claim on appeal is more accurately stated as listed on the title page of this decision.  

Additionally, the Board notes that a temporary total rating has been assigned for a period of hospitalization from January 2008 through March 2008.  The Veteran has not disagreed with that determination.  Therefore, the period to be addressed in this appeal is more accurately stated as excluding the period during which a temporary total rating (the 100%) has been assigned.
 
In October 2010, a Travel Board hearing was conducted.  The Veterans Law Judge who conducted that hearing is no longer employed by the Board.  The Veteran was notified of his right to request an additional hearing in April 2012.  The Veteran was advised that, if he did not respond, a decision would be made on the appellate record.  The Veteran has not responded to the notice that he could request another hearing, if he so desired.  Appellate review may proceed.

The Board has reviewed the Veteran's physical claims file and the Veteran's electronic (virtual) files to insure a total review of the evidence. 


FINDINGS OF FACT

1.  Prior to August 17, 2005, the Veteran's PTSD was manifested by such symptoms as depression, anxiety, chronic sleep impairment, irritability, interpersonal conflict at work, marital conflict, and deficiencies in judgment, by Global Assessment of Functioning (GAF) scores ranging primarily ranging from 50 to 65, and the Veteran was substantially gainfully employed. 

2.  From August 17, 2005, to April 1, 2008, sign and symptoms of psychiatric disability factually resulted in loss of gainful employment income or factual inability to obtain substantially gainful employment, although the Veteran did not manifest gross impairment in thought processes or verbal communication, grossly inappropriate behavior, inability to perform activities of daily living or maintain minimal personal hygiene, disorientation to time or place, or severe memory loss.  


CONCLUSIONS OF LAW

1.  Prior to August 17, 2005, the criteria for an initial evaluation in excess of 70 percent for PTSD were not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.16, 4.125, 4.130, Diagnostic Code 9411 (2013).
 
2.  From August 17, 2005, through April 1, 2008, the criteria for TDIU, but no greater benefit, for PTSD, were met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.16, 4.125, 4.130, Diagnostic Code 9411 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the period at issue, from October 20, 2004, to April 1, 2008, the Veteran has been granted service connection for three disabilities, PTSD, evaluated as 70 percent disabling, and two scars, one evaluated as 10 percent disabling, one evaluated as noncompensable.  The Veteran has been awarded a 70 percent evaluation for PTSD from October 20, 2008 to January 28, 2008, and a total (100 percent) rating from January 28, 2008 to April 1, 2008 under 38 C.F.R. § 4.29.  See March 2012 Supplemental Statement of the Case.  The Veteran contends that he is entitled to a higher rating during this period.  The Veteran has not expressed disagreement with the temporary total rating assigned from January 28, 2008 to April 1, 2008, and the Board has not addressed that rating in this decision.  The determination regarding the claim for TDIU is essentially favorable to the claim.  Therefore, there is no further need to discuss any duty under the VCAA. 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation sole on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life.  The assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  

Where a psychiatric disorder such as PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, a 70 percent rating is assigned.  38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.

A 100 percent evaluation requires total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting herself or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  

The Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of 
mental health-illness."  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  A GAF score of between 41 and 50 denotes serious symptoms, e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting or any serious impairment in social, occupational, or school functioning, e.g., no friends, unable to keep a job.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  A score of 51-60 represents "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 61-70 illustrates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id.  

Facts and analysis

Historically, the Veteran sought service connection for PTSD in October 2004.  The claim was initially denied.  After service connection for PTSD was granted in an April 2006 rating decision, the Veteran disagreed with the initial rating assigned.  This appeal continues following the initial grant and assignment of a rating.

The VA treatment records and information provided by the Veteran disclose that the Veteran was employed by the US Postal Service for many years.  For example, the reports of the Veteran's hospitalization at a VA Medical Center in March 1989 through April 1989 for evaluation of continuing shoulder and neck pain disclose that the pain was sustained at a Postal Service facility during the course of employment.  During VA audiology evaluation in 1997, the Veteran reported that he had been receiving workers' compensation benefits since 1992 for an injury sustained at work.  

The record establishes that the Veteran attended Genesee Community College in for the Spring 2000, Fall 2000, Spring 2001 and Summer 2001 semesters.  He did not seek veterans' educational assistance during that period.  He received an associate degree in theater arts in January 2002 with a grade point average of 3.7.   

In August 2002, the Veteran reported that he was depressed as the result of Postal Service attempts to reduce his workers' compensation benefits (facts that clearly provide evidence against the claim that it is his service connected disabilities that are the cause of his problem).  The Veteran was seeking a permanent and total disability evaluation from the Postal Service.  The Veteran found a job driving the school bus 20 to 30 hours per weeks.  The Veteran stated that the vocational rehabilitation specialist at the Department of Labor told him that a job driving a school bus did not pay enough and that he should continue to look for a better-paying job or his workers' compensation benefits would be terminated.

The Veteran applied for Social Security Administration (SSA) disability benefits in 2002.  He claimed that neuralgia and myalgia made it impossible for him to work.  The Veteran reported a history of laminectomy in 1978 and multilevel bulging of cervical and lumbar discs on MRI.  SSA noted that lumbar MRI conducted in June 2001 and cervical MRI conducted in December 2001 confirmed that the Veteran had a prior laminectomy and had a disc protrusion at L5-S1 as well as a mild annular bulge at L2-L3 and at L4-L5.  The cervical MRI disclosed multilevel abnormalities, most pronounced at C5-C6.  

The SSA records reflect that the Veteran had recently passed a physical examination to obtain a bus driver's license.  Among the requirements for that license, the Veteran was required to show that he was able to drag a 100-pound sack 15 or 20 feet.  Because the Veteran had passed a physical examination allowing gainful employment as a school bus driver, his claim for SSA benefits was denied.  

The Veteran did not report symptoms related to any psychiatric disorder during his claim for SSA benefits.  The 2002 SSA determination is relevant to, but not determinative of, the claim before the Board.  

August 2002 VA outpatient treatment records reflect that the Veteran sought treatment for depression.  A Global Assessment of Functioning GAF) score of 42 was assigned.  In October 2002, the Veteran reported that his Department of Labor Vocational Rehabilitation file had been closed and that the Federal Workers' Compensation he had received had been terminated.  The Veteran reported financial distress.  

In November 2003, the Veteran's medications were changed to include Oxycodone.  The Veteran was advised to be cautious using power tools, avoid alcohol, and to take precautions when going up and down stairs or while driving.  He was advised to tell his employer that he was on Oxycodone and to request a change in employment, as he should not be driving a bus.  In March 2004, he noted that he was involved in a play and was doing "singing" deliveries for a florist.  In June 2004, he reported that he was still employed as a bus driver.  A VA medications list dated in June 2004 included oxycodone, every four hours, as needed, as among the Veteran's active medications.  

In October 2004, the Veteran submitted a claim for service connection for PTSD.  He reported non-combat stressors based being told to walk to the hospital if he felt he needed help, arrest by the MP's, imprisonment in the stockade, followed by emergency hospitalization and emergency surgery, with a lengthy recovery period due to peritonitis following rupture of his appendix.  During ongoing outpatient psychiatric therapy, the Veteran reported increased nightmares and difficulty sleeping, irritability, and conflicts at work in his employment as a bus driver.  See October 2004, November 2004 VA outpatient treatment notes.

The claim was granted. 

In December 2004, the treating psychologist counseled the Veteran about boundaries at work.  The Veteran reported that he had given Christmas presents to children who rode the bus.  In February 2005, the Veteran reported having suicidal ideation while driving.  In March 2005, the Veteran reported increased conflict with his supervisor.  In April 2005, a formal diagnosis of sleep apnea was assigned for the Veteran's sleep difficulties; the Veteran was advised he should cease driving a school bus until his sleep apnea was controlled.  In later April 2005, the Veteran reported an exacerbation of neck and back pain.  In July 2005, it was noted that the Veteran was engaging in "thrill seeking behavior" by intermittently driving recklessly.  

Early August 2005 VA outpatient treatment notes reflect that the Veteran was still having daytime hypersomnolence and fell asleep in the patient waiting area.  No change in the Veteran's situation was reported during treatment in mid-August 2005.  However, in late August 2005, the Veteran reported that a foster child had accused him of sexual abuse.  All foster children were taken from his home.  The Veteran reported that he was unemployed.  He was looking for a job.  He volunteered to go to New Orleans with the Red Cross (for post-Katrina cleanup) but his wife and children opposed the idea, and the therapist stated that this was "impulsive" and was contraindicated.  In October 2005, the Veteran reported that the police had concluded that the abuse allegations were unfounded, and he advised his therapist he would not be returning for treatment, as he had found a job.  However, the Veteran did return for weekly therapy, and discussed not being able to get a job.  In December 2005, the Veteran required VA inpatient treatment unrelated to PTSD.  In January 2006, he again discussed looking for employment and his concerns about finances.  

March 2006 VA outpatient treatment notes and the report of April 2006 VA examination reflect that the Veteran expressed frustration at not being able to obtain employment.  The Veteran reported that he "fired" from his job as a school bus driver because he was "too friendly" with the children.  He was attempting to find work as a substitute teacher, but had only been called for two days' employment.  The Veteran reported that he was able to perform all activities of daily living and self-care.  The Veteran's clothing and appearance were essentially normal, but the VA examiner noted that the Veteran's personal hygiene was incomplete. 

The Veteran testified that, after the state foster system learned of his diagnosis of PTSD after the August 2005 allegation of abuse, the Veteran's certification as a foster parent was revoked, even though the Veteran was cleared of the abuse charges.  The record reflects that the Veteran and his wife served as foster parents to more than 400 or more than 500 foster children.  Thus, it was clear that the Veteran considered his "work" as a foster parent substantial gainful activity.  

The Veteran testified that certain behaviors he attributed to his PTSD symptoms were the basis for his failure to be re-hired as a school bus driver.  The Veteran's statements and testimony in this regard are, to some degree, credible, and are consistent with VA treatment notes and VA examination reports.  The timing and circumstances of his inability to obtain or retain employment are consistent with the Veteran's allegations.

In a November 2009 rating decision, the Veteran was awarded TDIU benefits beginning April 1, 2008.  He contends, however, that he should receive an initial rating for PTSD in excess of 70 percent beginning October 20, 2004.  In its April 2011 Remand, the Board directed that more complete SSA records be obtained.  

Records obtained SSA in 2011 reflect that the Veteran was not granted SSA disability benefits following an application in 2002 and examination in July 2002.  The SSA records establish that the Veteran was receiving SSA benefits based on his age.  As noted above, the Veteran did not report signs or symptoms of a psychiatric disorder in that application.  Thus, the SSA records are neither favorable nor unfavorable to his claim.  

The VA outpatient clinical records reflect that the Veteran records drove a school bus 20 to 30 hours per week beginning from 2002 to May 2005.  VA clinical records also reflect that the Veteran was performing additional part-time work doing "singing" florist deliveries, and that he and his wife served as foster parents prior to August 17, 2005.  However, after August 15, 2005, the Veteran did not return to his prior work as a school bus driver, nor were any additional foster children placed in his home.  He attempted to work as a substitute teacher, but was not offered such teaching opportunities frequently enough to constitute substantially gainful employment.  

VA Vocational Rehabilitation records reflect that the Veteran completed an application for rehabilitation and employment services in March 2009.  In April 2009, the counselor who met with the Veteran concluded that the Veteran had impairments to employability including PTSD, pain and itching at the site of service-connected scars, and limitations related to disorders for which service connection was not in effect, including neck and back pain.  In particular, the counselor noted that the Veteran's focus and concentration were impaired due to loss of sleep and flashbacks.  The counselor noted that the Veteran had not worked in the past five years and had severe limitations which would preclude him from multiple types of work.  The initial assessment was that the Veteran was not capable of achieving suitable employment, but that a period of extended evaluation was required for the determination to be made.

On further in evaluation, the counselor noted that the Veteran had been fired from his most recent employment due to his conduct.  The Veteran reported employment with the U.S. Postal Service from 1986 through 2001, at which time he was given a disability retirement.  This report conflicts somewhat with the Veteran's prior reports that he received workers' compensation from 1992 to 2001, and did not perform employment activities during that time.  However, the record consistently reflects that the Veteran did receive a disability retirement from the US Postal Service prior to the period at issue in this appeal, and the record establishes that the reason for the Veteran's performance or non-performance of actual employment duties from 1992 to 2001 is related to back and neck injuries and disorder for which service connection is not in effect.  Additional factual development of the Veteran's industrial ability during that period would not result in a more favorable determination for the Veteran, and Remand for factual development is not required.  

The VA Vocational Rehabilitation counselor determined that an extended evaluation period should be provided to allow the Veteran to demonstrate work tolerance while participating in a brief period of training at SUNY Geneseo.  In June 2009, the Veteran reported that he was in a play which required him to attend rehearsals four times a week, as part of his three-month work study program.  

In May 2010 a rehabilitation plan which would allow the Veteran to complete a bachelor's degree in theater arts at SUNY Geneseo was recommended.  At a counseling review meeting conducted in January 2011, the Veteran reported that he had completed his second semester at SUNY Geneseo, and felt he was doing well.  However, his grade point average for those two semesters was 2.4.  By the end of spring 2011, he had increased his grade point average to 2.83.  Comparison of the Veteran's grade point average of 3.7 in 2002, while pursuing an associate degree, to the Veteran's 2.4 grade point average in 2010 is consistent with the finding in this decision that his ability to function in a work-like setting had declined.  

VA treatment records reflect that the Veteran required inpatient hospitalization in January 2008 through March 2008.  The Veteran has been awarded a temporary total rating beginning at the time of the January 2008 hospitalization, followed by a grant of TDIU from April 1, 2008.  The Veteran has not disagreed with the grant of TDIU benefits from that date.  

Although the Veteran did not submit a formal application for TDIU until after the grant of service connection, the claim for TDIU must be considered throughout the pendency of the issue remaining on appeal before the Board, since the evaluation assigned for PTSD arises from the initial claim for service connection for PTSD submitted in October 2004.  

A Veteran may be awarded TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.26 (2012).  Consideration may be given to his level of education, special training, and previous work experience in making this determination, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2012); see also Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).  

TDIU may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2012).  In addition, there must be evidence that the disabled person is unable to secure or follow a substantially gainful occupation.  Id.  

Prior to August 17, 2005, although the Veteran received disability retirement because he was no longer able to perform the duties required in his former employment with the US Postal Service, the record establishes that the Veteran worked during the school year, usually 26 to 30 hours per week, as a bus driver.  In addition, he had occasional part-time work delivering "singing messages" with floral gifts.  In addition, he was a foster parent, receiving an amount determined based on rates paid by the state when he had foster children in his care.  

At his October 2010 hearing before the Board, the Veteran testified, in essence, that his industrial ability was unchanged during the period from October 2004 through April 2008.  The Veteran testified that he had occasional periods of confusion; his spouse testified that he sometimes became violent but didn't later remember it.  She also testified that these episodes occurred without warning.  She testified further that the Veteran would sometimes call her to say that he was at a particular place, did not know how he got there, and would need directions home.  The testimony of the Veteran and his spouse (now former spouse) is consistent with the records of the VA providers.

The Veteran has been awarded a 70 percent evaluation for his PTSD during the period relevant to this appeal, exclusive of the period for which a 100 percent rating is in effect.  The evidence establishes that no provider observed or suggested that the Veteran manifested symptoms consistent with a 100 percent schedular rating, such as psychosis or gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or memory loss for names of close relatives, own occupation, or own name.

The evidence clearly reflects that the Veteran did not manifest gross impairment in thought processes or communication, that he did not have persistent delusions or hallucinations, and that he was consistently oriented to time, although he sometimes had difficulty remembering where he was or how to get home.  Although he had outbursts of irritability, the evidence reflects that such behavior was episodic, not persistent.  

The RO determined that the Veteran's symptoms did not meet the criteria for a 100 percent schedular rating, and that his circumstances were not unusual or exceptional and did not involve marked interference with employment.  The Board disagrees with the RO's factual findings.  Rather, the evidence establishes, on the facts of this case, that the Veteran's PTSD, or behaviors which have not been disassociated from service-connected PTSD, was likely the reason that the Veteran was not re-hired as a bus driver and was not reinstated as a foster parent, ending his sources of employment and income.  

In particular, while the record provides an alternative explanation for the Veteran's non-renewal of his job as a bus driver (back and neck pain), there is no alternative explanation for lack of reinstatement as a foster parent.  The record suggests that the Veteran's conflicts with foster children were increasing prior to the August 2005 allegation of child abuse, so that, even though the abuse allegation was found to be untrue, the governmental entity had a reasonable basis for determining that the Veteran should no longer be a foster parent.  Moreover, the clinical records which demonstrate that the Veteran required oxycodone for pain relief but did not report this fact to the school system which employed him as a bus driver, and records which reflect that the Veteran considered suicide while driving and drove impulsively are inconsistent with judgment required of a foster parent (or school bus driver).  

The provider who conducted VA social and industrial survey in March 2006 concluded that the Veteran would likely have difficulty obtaining and maintaining employment, particularly in view of his irritability and difficulty concentrating, as well as his restricted range of affect.  The clinical records establish that the Veteran, in fact, likely lost his occupation as a foster parent in August 2005 as a result of symptoms of psychiatric disability.  On the facts of this case, even though the Veteran had been found disabled for work as a Postal Service employee, he had returned to college and was working at least two part-time jobs.  After information as to the Veteran's service-connected disability came to the attention of the foster parenting program in August 2005, the Veteran was thereafter unable to obtain or retain employment.  

The evidence that the could not be found suitable for VA Vocational Rehabilitation until after his symptoms improved in 2009 demonstrates that the Veteran was, in fact, rendered individually unemployable as of the date that he last worked as a foster parent in August 2005.  Although disorders unrelated to his military service precluded some types of employment prior to August 17, 2005, the Veteran remained factually gainfully employed until that date, but was unable to obtain or retain substantial gainful employment from August 17, 2005 through April 1, 2008, as a result of PTSD.  

The question of whether the Veteran has PTSD is not before the Board.  The issue before the Board is highly limited.  The evidence demonstrates that the Veteran lost his income as a foster parent after he was seen for VA treatment on or after he was seen for treatment on August 16, 2005 but before VA treatment on August 26, 2005.  Since the Board does not know the exact date during that period when the Veteran's gainful employment ceased, the Board will assign August 17, 2005, the day following the treatment note showing that the Veteran continued to work as a foster parent, as the first date on which TDIU was factually ascertainable (while there are clearly several nonservice connected problems in this case, additional development of this case will most likely not shed additional light on this issue and would most likely only provide evidence against the Veteran's case).  That is the most favorable date available for a grant of TDIU, resolving reasonable doubt in the Veteran's favor.  

ORDER

The appeal for an initial schedular evaluation in excess of 70 percent from October 20, 2004, through August 16, 2005, for service-connected PTSD is denied.

TDIU is granted from August 17, 2005, through April 1, 2008, (exclusive of a period of a temporary total rating), subject to law and regulations governing the effective date of an award of compensation; the appeal is granted to this extent only.


______________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


